         Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 1 of 10




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In Re:                                          § Case No. 20-35707-H4-13
                                                §
Manuel Francisco Chavez                         §
                                                §
     Debtor                                     § Chapter 13

                         DEBTOR'S OBJECTION TO CLAIM NO. 5
                              OF U.S. BANK TRUST, N.A.

THIS IS AN OBJECTION TO YOUR CLAIM. THIS OBJECTION ASKS THE COURT
TO DISALLOW THE CLAIM THAT YOU FILED IN THIS BANKRUPTCY CASE. IF
YOU DO NOT FILE A RESPONSE WITHIN 30 DAYS AFTER THE OBJECTION WAS
SERVED ON YOU, YOUR CLAIM MAY BE DISALLOWED WITHOUT A HEARING.
THERE WILL BE A HEARING ON THIS MATTER ON 5/20/2021 AT 10:00 AM ON
THE 4TH FLOOR, COURTROOM 401, UNITED STATES BANKRUPTCY COURT, 515
RUSK ST., HOUSTON, TEXAS 77002.
REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW Manuel Francisco Chavez (the “Debtor”) and files this Objection to

Claim No. 5 of U.S. Bank Trust, N.A. and would show the Court the following:

                                      Procedural History

1.       On 10/7/2002, Debtor purchased his principal residence located at 810 Greystone Drive,

Channelview, Texas 77530 (the “Property”). The Property was secured a first and second notes

and deeds of trust (collectively, the “Mortgage”) in favor of ESI Mortgage, L.P. Thereafter, the

Mortgage was assigned and/or transferred to subsequent holders.

2.       On 5/27/2010, after falling delinquent on the Mortgage payments, Debtor filed a Chapter

13 bankruptcy case, Case No 10-34336, which provided for both the ongoing monthly payments

and arrears on the Mortgage. However, on 10/5/2020, due to Debtor being unable to maintain

his plan payments after his income both decreased and became variable, that case was dismissed.

                                                                                              1
           Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 2 of 10




3.      On 12/6/2010, Debtor filed a Chapter 13 bankruptcy case, Case No 10-40981, which also

provided for both the ongoing monthly payments and arrears on the Mortgage. Debtor fell short

on completing that case by just six months when it was dismissed on 6/30/2015.

4.      On 7/13/2016, Debtor obtained a modification of the Mortgage bringing his obligations

current.

5.      On 6/2/2017, after falling delinquent on the Mortgage payments, Debtor filed a Chapter

13 bankruptcy case, Case No 17-33360, which provided for both the ongoing monthly payments

and arrears on the Mortgage. On 8/26/2017, mere days after the first confirmation hearing in that

case, Hurricane Harvey made landfall in Texas at peak intensity eventually taking over 100 lives

and inflicting $125 billion in economic damage. Due to the resulting economic downturn,

Debtor, a truck driver, was unable to maintain his income and that case was dismissed on

1/8/2018.

6.      On 3/5/2018, Debtor filed a Chapter 13 bankruptcy case, Case No 18-31024 (the

“Previous Case”), which provided for both the ongoing monthly payments and arrears on the

Mortgage. Debtor was able to maintain his payments for some time until he lost major trucking

contracts and had had health issues leading to a reduction of income and dismissal of that case on

10/7/2019.

7.      Although Debtor was unable to complete any of those cases, his performance is

nevertheless notable. Pursuant to the Chapter 13 Trustees’ records 1 , in the approximate 84

months those cases were active, Debtor paid in a total of $75,172.92. Of that amount, the

Trustees disbursed a total of $59,021.70 to the Mortgage holder – $44,889.44 representing 70

ongoing monthly payments under the Mortgage and $14,132.26 towards Mortgage arrears.

1
  William E. Heitkamp served as Trustee in Case Nos. 10-34336 and 10-40981. David G. Peake served as Trustee
in Case Nos. 17-3360 and 18-31024.

                                                                                                          2
        Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 3 of 10




8.     Moreover, it is also notable that despite Debtor’s circumstances from the filing of his first

case on 5/27/2010 through the filing of this case – a period of over 10 years peppered

throughout with numerous devastating weather events, national and state declared disasters, a

nearly complete and catastrophic collapse of the Texas power grid, and an ongoing global

pandemic that has caused the largest global recession since the Great Depression – Debtor was

able to fund those cases to the extent that the Mortgage holder received approximately 83% of

the contractual payments that came due while those cases were active. In the Previous Case

alone, the Trustee disbursed a total of $11,407.08 to the Mortgage holder representing ongoing

monthly payments that came due from 4/2018 through 8/2019.

9.     Several months after the dismissal of the Previous Case, however, Debtor’s misfortunes,

and those of similarly situated debtors, were further exacerbated by the global COVID-19

pandemic causing.

                                        The Current Case

10.    On 11/30/2020, Debtor filed this case.

11.    U.S. Bank Trust, N.A. (the "Creditor") is the current Mortgage holder.

12.    On 1/11/2021, having yet to file a claim and even before the meeting of creditors, the

Creditor filed its Motion for Relief from Stay (Docket No. 18) (the “Motion”) seeking

termination of the automatic stay as to itself so it may proceed with its state court rights against

the Property. The Motion alleges, inter alia, that Debtor failed to make 30 payments since

8/2018 and was in default in the amount of $25,034.88, that “cause” exist to terminate the stay

due to Debtor’s failure to make payments for an “extended period of time” – specifically “more

than two years”, and that the filing of this case was “part of a scheme” – an “intentional artful

plot to delay, hinder, and defraud creditors” – that involves “the repeated filing of bankruptcy



                                                                                                   3
           Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 4 of 10




petitions”.

13.       On 1/14/2021, despite Creditor not having filed a claim, Debtor filed a proposed plan

which not only provided for the ongoing monthly payments of $645.89 based on the payment

from in the Previous Case but also provided for arrears not just in deference to the amount of

Debtor’s default alleged in the Motion – $25,034.88 – but beyond – $30,000.00 – out of both an

overabundance of precaution and in good faith pending the Creditor filing a claim.

14.       On 1/15/2021, Creditor filed secured Proof of Claim No. 5 (the "Claim") alleging a total

amount of due of $73,745.31, arrears in the amount of $24,295.32, and an ongoing monthly

payment of $699.03.

15.       On 2/2/2021, Debtor filed a response to the Motion (Docket No. 32) contending, inter

alia, that the Motion and Claim contained different amounts necessary to cure any alleged

default as of the date of the petition 2 and that Debtor did not fail to make payments for an

extended period of time was not than two years in arrears on the Mortgage specifically

referencing payments disbursed by the Trustee to the Creditor during the Previous Case.

16.       On 2/3/2021, Debtor’s counsel corresponded with Creditor’s counsel regarding the

Motion indicating that Debtor’s 1/14/2021 proposed plan provided for the Claim, that Debtor

made his first payment under said plan, provided Creditor’s counsel with proof of such payment,

and requested that Creditor withdraw the Motion. Debtor’s counsel additionally raised concerns

regarding the allegations in the Motion that Debtor failed to make payments since 8/2018 and

explained that the Trustee’s records reflected disbursements to Creditor between 7/2018 through

8/2019 (reflecting ongoing payments due from 4/2018 through 8/2019), provided Creditor’s

counsel a copy of the Trustee’s records confirming same, noted that those payments did not


2
    The Motion alleges payments due of $25,034.88 while the Claim alleges $24,295.32.


                                                                                                4
        Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 5 of 10




appear to be credited in the Claim, and requested an explanation as to where those payments

were applied.

17.    Creditor’s counsel responded shortly thereafter wholly dismissing Debtor’s concerns

alleging that in the Previous Case, Debtor was delinquent on payments beginning in 2/2017

(despite the fact that the confirmed plan in the Previous Case clearly provided for ongoing

monthly payments beginning in 4/2018, that the Trustee disbursed such payments in accordance

with that plan, and that the Mortgage holder did not object to or otherwise sought to intervene in

the confirmation of that plan and was accordingly not only bound by such plan but that accepted

such payments as provided for in that plan without objection) and that a “prior servicer” properly

credited payments received from the Trustee in the Previous Case.

18.    On 2/4/2021, Debtor filed an amended proposed plan which matched the amounts set

forth in the Claim (Docket No. 33).

19.    Despite Debtor’s counsel’s efforts to resolve the concerns raised in the Motion with

Creditor’s counsel thereafter, the Creditor failed to respond in any meaningful manner.

20.    On 2/22/2021, Debtor filed another amended proposed plan but it did not alter the

treatment of the Claim.

21.    Debtor’s counsel then learned that Creditor had retain local counsel and after discussing

the allegations raised in the Motion and Debtor’s response thereto with him, the parties agreed to

request a continuance of the hearing to discuss a resolution of the Motion.

22.    On 2/23/2021, at the initial hearing on the Motion, upon the parties’ request, the Court

the hearing to 3/23/2021.

23.    Subsequently, despite the very purpose of continuing the initial hearing on the Motion,

Creditor’s counsel did not respond to Debtor’s counsel’s requests to discuss a potential



                                                                                                 5
        Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 6 of 10




resolution. After again contacting Creditor’s local counsel, he indicated that Creditor’s counsel

would be in touch with Debtor’s counsel yet that did not occur.

24.    On 3/15/2021, the Court held a confirmation hearing. Despite Creditor’s allegations in

the Motion that Debtor failed to make payments for more than two years constituting cause to

allow it to put a struggling Debtor out of his home and that Debtor had somehow engaged in

scheme or intentional artful plot to delay, hinder, and defraud creditors, neither Creditor nor any

other such allegedly defrauded creditor objected to or otherwise sought to intervene in the

confirmation of Debtor’s plan nor did it even appear at the hearing. Accordingly, the Court

confirmed Debtor’s 2/22/2021 plan which provided for the Claim (Docket No. 42).

25.    On 3/22/2021, the day prior to the continued hearing on the Motion and still not having

received any responses from Creditor’s counsel, Debtor’s counsel then corresponded with

Creditor’s counsel setting forth the status of various discussions between the parties regarding

the Motion, the purpose of continuing the initial hearing, the lack of any meaningful response,

and inquired as to Creditor’s intentions at the following day’s hearing.

26.    Creditor’s counsel responded shortly thereafter and indicated that Creditor had yet to

respond to requests to resolve the motion or indicated its intentions otherwise (despite the fact

that 70 days having elapsed since it filed its own Motion), asked if Debtor would agree to a yet

another continuance to discuss a resolution (despite the fact that no prior meaningful attempts

to do so whatsoever after the first continuance), and requested that Debtor’s counsel provide

them “information” regarding Debtor’s contentions in his response to the Motion that Trustee

disbursed payments to the Creditor during the Previous Case (despite the facts that Creditor

having received those disbursements pursuant to the Trustee’s records and despite the fact that

this information was already provided to Creditor’s counsel on 2/3/2021, 47 days prior, in the



                                                                                                 6
        Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 7 of 10




form of the Trustee’s own records).

27.    On 3/23/2021, shortly before the time of the continued hearing, Creditor’s local counsel

contacted Debtor’s counsel to discuss the hearing which included requesting a further

continuance. Debtor’s counsel raised concerns regarding the Creditor’s failure to engage in any

meaningful discussions to resolve the Motion, the disbursements the Trustee made to the

Creditor in the Previous Case which contradict both the allegations in the Motion and which

Creditor failed to credit in its Claim, and the fact that the Court had already confirmed Debtor’s

plan which provided for the Claim. As with every other discussion regarding these matters, no

progress could be made and Debtor’s counsel refused to agree to a further continuance.

28.    The Motion was then called for hearing at which time Debtor’s counsel advised the Court

of the status of the parties’ discussions, raised concerns regarding Creditor’s failure to credit

disbursements it received from the Trustee in the Previous Case, that Creditor was attempting to

move forward on the Motion in bad faith having filed no witness or exhibit list as required under

Local Rules, and that the Court had already confirmed Debtor’s proposed plan without objection

or intervention by Creditor, and that there was no basis to terminate the stay. After hearing

comments from Creditor’s local counsel, the Court denied the Motion.

29.    Since then, and despite being provided information the Creditor requested, despite the

Trustee’s uncontested records of disbursements to the Mortgage holder in the Previous Case, and

despite numerous pleas to address the amount of the Claim, Creditor has steadfastly refused to

take any course of action much less communicate with Debtor’s counsel.

30.    Based on the foregoing, and upon information and belief, Creditor made

misrepresentations to the Court regarding Debtor’s payment history and amounts due under the

Mortgage in its Motion which were supported by an affidavit attached to the Motion and such



                                                                                                7
        Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 8 of 10




misrepresentations continued when it filed its Claim. Debtor contends such misrepresentations

call into question the veracity of not only the Creditor statements to the Court but its records and

the records of prior servicers and/or Mortgage holders.

                                        Objection to Clam

31.    Debtor objects to the Claim and requests that the Court disallow portions of the Claim

because the debt made the basis of the Claim is unenforceable against the Debtor or property of

the Debtor under any agreement or applicable law pursuant to 11 U.S.C. § 502(b)(1).

32.    Specifically, Debtor objects to the amount of the Claim because the Creditor failed to

credit payments it received from the Trustee in the Previous Case and as a result, at minimum,

the principal balance and interest due are overstated.

33.    Additionally, as a result of such overstatements, Debtor is unable to determine if the

Creditor properly analyzed the Mortgage’s escrow account and whether the escrow deficiency

and projected escrow shortage set forth in the Claim are accurate. This is especially the case

since Creditor’s payment history wholly fails to take into account a Fed. R. Bankr. P. 3002.1(b)

notice of payment change filed in the Previous Case which adjusted the escrow portion of

ongoing monthly payments. Even if Creditor’s escrow analysis is taken at face value, the

projected escrow shortage is substantially overstated.

34.    Debtor further objects to the fees and costs due as set forth in the Claim as they include

attorneys’ fees that are excessive, unreasonable, and not necessary. Pursuant to the Creditor’s

pay history, in a span of 375 days beginning on 10/4/2019, three days before the Previous Case

was dismissed, through 10/13/2020, Creditor alleges it incurred a total $3,946.56 in attorneys’

fees or approximately $10.52 per each such day.           The Claim includes no information or

documents setting forth the reason or the basis of any such fees.



                                                                                                  8
        Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 9 of 10




35.     In support of such allegations, Debtor' declaration is attached hereto as Exhibit “A”.

36.     Debtor further objects to the Claim because it is allegedly based on a writing and fails to

include information or documentation required by Fed. R. Bankr. P. 3001(c). Specifically, the

Creditor failed to include an accurate payment history and consequently failed to include an

accurate escrow analysis and failed to include any reason or basis for the excessive,

unreasonable, and unnecessary attorneys’ fees it seeks.

37.     Debtor requests that the Court preclude the Creditor from presenting any such

information or documentation, in any form, as evidence in any contested matter, including this

Objection, or adversary proceeding in this case pursuant to Fed. R. Bankr. P. 3001(c)(2)(D)(i).

38.     Debtor further requests that the Court award the undersigned firm reasonable and

necessary attorneys' fees and costs caused by Creditor's failure to provide such information or

documentation pursuant to Fed. R. Bankr. P. 3001(c)(2)(D)(ii). Had Creditor accurately filed

the Claim, included information or documentation to support the Claim, or at minimum

communicated with Debtor’s counsel regarding Debtor’s concerns regarding the Claim, this

Objection would not be necessary.

        WHEREFORE, Debtor requests that the Court sustain this Objection and grant Debtor

such other relief as is just.




                                     [signature page follows]




                                                                                                  9
       Case 20-35707 Document 54 Filed in TXSB on 04/15/21 Page 10 of 10




                                                  Respectfully submitted,

                                                  GUZMAN LAW FIRM

                                                  /s/ Mayur M. Patel
                                                  ___________________________________
                                                  Eloise A. Guzman
                                                  State Bar No. 08654570; Fed ID 7685
                                                  eloise@guzmanbk.com
                                                  Mayur M. Patel
                                                  State Bar No. 24043863; Fed ID 573995
                                                  mayur@guzmanbk.com
                                                  8225 Gulf Freeway
                                                  Houston, Texas 77017
                                                  (713) 378-9900 Phone
                                                  (713) 378-9977 Fax
                                                  Attorneys for the Debtor


                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing was served on the following on 04/14/2021 and
the parties on the attached list, if any:

Debtor via U.S. Mail                           Via ECF/CM
Manuel Francisco Chavez                        David G. Peake, Chapter 13 Trustee
810 Greystone St.                              U.S. Trustee
Channelview, TX 77530

Creditor via U.S. Mail
U.S. Bank Trust, N.A.
c/o SN Servicing Corporation
323 5th St.
Eureka, CA 95501

Creditor's counsel via ECF/CM
Ghidotti Berger
600 E. John Carpenter Fwy., Ste. 175
Irving, TX 75062
bknotifications@ghidottiberger.com

                                                  /s/ Mayur M. Patel
                                                  ____________________________________
                                                  Eloise A. Guzman
                                                  Mayur M. Patel




                                                                                            10
